Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159096(65)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re Application of DTE ELECTRIC COMPANY                                                            Elizabeth T. Clement
  to Increase Rates.                                                                                   Megan K. Cavanagh,
  _________________________________________/                                                                            Justices


  RESIDENTIAL CUSTOMER GROUP,
            Appellant,
  v                                                                 SC: 159096
                                                                    COA: 338378
                                                                    MPSC: 00-018014
  MICHIGAN PUBLIC SERVICE COMMISSION
  and MICHIGAN CABLE
  TELECOMMUNICATIONS ASSOCIATION,
            Appellees,
  and
  DTE ELECTRIC COMPANY,
           Petitioner-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 29, 2019
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2019
         a1118
                                                                               Clerk